DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-14 are objected to because of the following informalities:
The recitation of “…comprises further comprises…” (claim 4, line 2) is believed to be --further comprises--.
The recitation of “method of claim 4” (refer to the preamble of claim 5) is believed to be --method of claim 4,--.
The recitation of “fan” (last word of claim 5) is believed to be --fan.--.
The recitation of “the fan speed vfan of the evaporator fan” (claim 9) is believed to be --the fan speed (vfan) of the evaporator fan--.
The recitation of “method of claim 9” (refer to the preamble of claim 10) is believed to be --method of claim 9,--.
The recitation of “fan sped” (claim 11, line 2) is believed to be --fan speed--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the speed of the vehicle" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a speed of the vehicle--.
Claim 4 recites the limitation "the modified air temperature" in line 3. There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear of the air temperature form the limitation above is the same as the modified measured temperature of air outside of the vehicle. For examination purposes, the limitation has been considered as --the modified measured temperature of air--.
Claim 15 recites the limitation "the current" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a current--.

Allowable Subject Matter
Claims 1-2, 6-14 and 17-20 are allowed.
Claims 3-5 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein the current through the compressor suction valve is determined based on the speed of the evaporator fan as required from independent claims 1 and 15, and specifically does not show to set the suction valve current based on an interpolation between the first relationship and the second relationship as required from claim 17.
The closest prior art of record (WO 2008/153518 A1) discloses wherein a controller 117 modulates a compressor suction modulation valve 108 based on a current limit (refer to par. 25). However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to determine the current through the compressor suction valve based on the speed of the evaporator fan. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763